State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 13, 2014                   518795
________________________________

In the Matter of JORGE D.
   DELGADO,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   September 16, 2014

Before:   Lahtinen, J.P., McCarthy, Rose, Lynch and Clark, JJ.

                             __________


     Jorge D. Delgado, Peekskill, appellant pro se.

      Eric T. Schneiderman, Attorney General, New York City
(Bessie Bazile of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed February 10, 2014, which, among other things, ruled
that claimant was disqualified from receiving unemployment
insurance benefits because he voluntarily left his employment
without good cause.

     Decision affirmed.    No opinion.

      Lahtinen, J.P., McCarthy, Rose, Lynch and Clark, JJ.,
concur.
                        -2-                  518795

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court